Exhibit 10.1

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (this “Agreement”), dated as of June 30, 2004, by and among the
Delaware corporation identified as buyer (“Buyer”) in Schedule 1 hereto, the
representative of the Shareholders (the “Shareholders’ Representative”) of
Tempus Software, Inc., a Florida corporation (the “Company”) identified on
Schedule 1 hereto, and The Bank of New York, as escrow agent hereunder (the
“Escrow Agent”).

 

Reference is made to the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of June 30, 2004, by and among Buyer, Sawgrass, LLC, a Delaware limited
liability company and a wholly owned subsidiary of Buyer (“Merger Sub”), the
Company, and each of the shareholders of the Company (each, a “Shareholder” and
collectively the “Shareholders”) providing for the merger of the Company with
and into the Merger Sub upon the terms and conditions set forth therein. Unless
otherwise defined herein, each capitalized term used in this Agreement shall
have the meaning ascribed to it in the Merger Agreement, including Exhibit A
thereto. As used herein, references to the “Company” refer to Tempus Software,
Inc. immediately prior to the Merger and to the Surviving Company upon
effectiveness and immediately following the Merger.

 

WHEREAS, the Shareholders have appointed the Shareholders’ Representative to act
on their behalf for purposes of this Agreement;

 

WHEREAS, the Merger Agreement contemplates the due execution and delivery of
this Agreement at the Closing;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants hereinafter set forth, the parties hereto agree as follows:

 

1. Appointment. Buyer and the Shareholders’ Representative hereby appoint the
Escrow Agent as the escrow agent for the purposes set forth herein, and the
Escrow Agent hereby accepts such appointment under the terms and conditions set
forth in this Agreement.

 

2. Escrow Fund.

 

(a) Deposit of Escrow Fund. Contemporaneously with the execution and delivery of
this Agreement and pursuant to Section 2.4 of the Merger Agreement, Buyer shall
deposit with the Escrow Agent the following property and cash:

 

(i) 255,882 Buyer Shares (the “Stock Escrow”); and

 

(ii) cash in the amount of US $580,000.00 (the “Cash Escrow” and collectively
with the Stock Escrow, the “Escrow Fund”).



--------------------------------------------------------------------------------

Exhibit A hereto sets forth each Shareholder’s respective pro rata interests in
the Stock Escrow (“Stock Pro Rata Interest”) and the Cash Escrow (“Cash Pro Rata
Interest”) as of the date hereof.

 

(b) Acceptance and Maintenance of the Escrow Fund. The Escrow Agent hereby
accepts the Escrow Fund and agrees to hold and release the Escrow Fund in
accordance with the terms and conditions of this Agreement. Buyer and the
Shareholders’ Representative hereby agree that the Escrow Fund will be held in
escrow pending the delivery thereof pursuant to Section 3 of this Agreement. The
Escrow Fund shall be maintained by the Escrow Agent with the same level of care
with which the Escrow Agent maintains its own property. The Escrow Agent shall
have no responsibility to keep the Escrow Fund insured for loss, damage, theft
or other hazard.

 

(c) Dividends, Voting and Rights of Ownership of the Stock Escrow. In the event
of a stock dividend, stock split, reverse stock-split, reclassification or
combination of shares or exchange of shares, recapitalization or merger,
consolidation or other similar event affecting the Buyer Shares held as Stock
Escrow (collectively, a “Recapitalization Transaction”) the number and kind of
Buyer Shares referred to in Section 2(a)(i) hereto shall be appropriately
adjusted and references in this Agreement to the Stock Escrow shall refer, as
applicable, to the stock, securities, cash, property or other consideration
(“Additional Stock Escrow”) received pursuant to the terms of the
Recapitalization Transaction, as applicable, in exchange for or with respect to
Buyer Shares held as Stock Escrow. Any Additional Stock Escrow issued with
respect to the Buyer Shares held in Stock Escrow shall be held in escrow in the
same manner as the Stock Escrow relating thereto. Pending delivery and
distribution of the Escrow Fund in accordance with the terms of this Agreement,
the Escrow Fund shall be deemed for all purposes (including federal income tax
purposes) to be owned by the Shareholders. The Shareholders’ Representative
shall have the right to vote the Buyer Shares held in the Stock Escrow, as well
as the right to sell or otherwise dispose of all or a portion of the Stock
Escrow, provided that such shares may not be sold for less than the fair market
value at the time of such sale and the consideration received in exchange for
such shares will be held in the Escrow Fund in place of such shares until the
delivery and distribution of the Escrow Fund in accordance with the terms of
this Agreement. The Stockholders’ Representative shall provide prior written
notice of such a sale or disposition to both the Buyer and the Escrow Agent.

 

(d) Investment of Escrow Property. During the term of this Escrow Agreement, the
Cash Escrow and any cash in the Additional Stock Escrow shall be invested and
reinvested by the Escrow Agent in the investment indicated on Schedule 1 hereto
or such other investments as shall be directed in writing by Buyer and the
Shareholders’ Representative. Periodic statements will be provided to Buyer and
the Shareholders’ Representative reflecting transactions executed on behalf of
the Cash Escrow and any cash in the Additional Stock Escrow. Buyer and the
Shareholders’ Representative, upon written request, will receive a statement of
transaction details upon completion of any securities transaction in the Cash
Escrow and any cash in the Additional Stock Escrow without any additional cost.
The Escrow Agent shall have the right to liquidate any investments held in order
to provide funds necessary to make required payments under this Escrow
Agreement. The Escrow Agent shall have no liability for any loss sustained as a
result of any investment in an investment indicated on Schedule 1 hereto or any
investment made pursuant to the instructions of Buyer and the Shareholders’
Representative or as a result of

 

2



--------------------------------------------------------------------------------

any liquidation of any investment prior to its maturity or for the failure of
Buyer and the Shareholders’ Representative to give the Escrow Agent instructions
to invest or reinvest the Cash Escrow and any cash in the Additional Stock
Escrow.

 

3. Distribution of the Escrow Fund. The Escrow Agent is directed to release or
disburse the Escrow Fund in the following manner:

 

(a) Disbursement of Escrow Fund to the Shareholders’ Representative.

 

(i) On the later of September 30, 2005 and the Escrow Payment Date (the
“Disbursement Date”) (prior written notice of such date shall be provided by
Buyer and the Shareholders’ Representative to the Escrow Agent), the Escrow
Agent will disburse from escrow and deliver to the Shareholders’ Representative
the Escrow Fund, less:

 

  (A) any of the Escrow Fund delivered to Buyer in accordance with Section 3(b)
hereof in satisfaction of an Adjustment Amount to the Merger Consideration
pursuant to Section 2.3 of the Merger Agreement;

 

  (B) any of the Escrow Fund delivered to Buyer in accordance with Section 3(c)
hereof in satisfaction of Claims (as hereinafter defined) made by Buyer; and

 

  (C) any of the Escrow Fund that may be subject to delivery to Buyer in
accordance with Section 3(c) hereof with respect to any then pending but
unresolved Claim of Buyer for which a Notice of Claim (as hereinafter defined)
shall have been delivered by the end of the Business Day immediately prior to
the Disbursement Date.

 

Any of the Escrow Fund held as a result of clause (C) above will be delivered to
the Shareholders’ Representative or delivered to Buyer, as set forth in the
applicable Final Resolution (as hereinafter defined), no later than three (3)
Business Days after the Escrow Agent shall have received such Final Resolution,
in accordance with Section 3(c)(ii)(A) hereof.

 

(ii) Any disbursement to the Shareholders’ Representative in accordance with
Section 3(a)(i) above shall be paid in accordance with Section 3(h) hereto.

 

(b) Adjustment to Merger Consideration. In the event that there is a payment due
to Buyer for an Adjustment Amount in respect of Net Working Capital and/or Net
Cash in accordance with Section 2.3 of the Merger Agreement, then within three
(3) Business Days after the final determination of the adjusted Merger
Consideration in accordance with Section 2.3 of the Merger Agreement, Buyer and
the Shareholders’ Representative shall provide joint written notice to the
Escrow Agent of the amount of such payment and the Escrow Agent shall release to
Buyer the net amount due from the Escrow Fund, which shall be paid in accordance
with Section 3(h) hereto.

 

3



--------------------------------------------------------------------------------

(c) Release of Escrow Fund to Buyer Following Notice of Claim.

 

(i) Each notice of a claim against the Escrow Fund by Buyer, pursuant to
Sections 11.2 and/or 12.3 of the Merger Agreement or any other applicable
Section of the Merger Agreement (a “Claim”), shall be in the form of a
certificate delivered by Buyer to the Escrow Agent and the Shareholders’
Representative and will contain the provision of the Merger Agreement pursuant
to which such Claim is made, Buyer’s good faith estimate of the maximum amount
of Losses (whether actual or reasonably estimated), and a brief description, in
reasonable detail, of the facts, circumstances or events giving rise to the
alleged Losses and copies of formal demands of complaint, if any (a “Notice of
Claim”). The Escrow Agent shall not release any of the Escrow Fund to Buyer
pursuant to a Notice of Claim unless the Claim is resolved in accordance with
Section 3(c)(ii) below.

 

(ii) Any Notice of Claim received pursuant to Section 3(c)(i) above shall be
resolved as follows:

 

  (A) Contested Claims. In the event that the Shareholders’ Representative
delivers to Buyer and the Escrow Agent written notice contesting in reasonable
detail all or a portion of a Notice of Claim (a “Contested Claim”) within
fifteen (15) Business Days after receipt of such Notice of Claim (the “Notice
Period”), then the Escrow Agent shall (A) release to Buyer within three (3)
Business Days of its receipt of written notice of the Contested Claim the amount
of any undisputed portion of the Notice of Claim (to the extent available)
pursuant to instructions to such effect jointly given in writing by the Buyer
and the Shareholders’ Representative and (B) set aside and continue to hold in
escrow (notwithstanding the expiration of the Disbursement Date) the balance of
the amount claimed by Buyer pursuant to the Notice of Claim until the Escrow
Agent receives an executed settlement agreement by Buyer and the Shareholders’
Representative or a copy of a final judgment from a court of competent
jurisdiction not subject to appeal (each, a “Final Resolution”), in each case,
setting forth the amount of the payment to Buyer, if any, in connection with the
resolution of such Contested Claim.

 

  (B) Uncontested Claims. In the event that the Shareholders’ Representative
fails to contest a Notice of Claim pursuant to Section3(c)(ii)(A) above, then
the Escrow Agent shall release to Buyer in accordance with joint written
instructions it receives from Buyer and Shareholders’ Representative (to the
extent available) within three (3) Business Days of the expiration of the Notice
Period that portion of the Escrow Fund equal to the amount of Losses specified
in the Notice of Claim (it being understood that Buyer and the Shareholders’
Representative shall provide joint written notice to the Escrow Agent of the
amount of such payment).

 

4



--------------------------------------------------------------------------------

The Escrow Agent shall not be required to determine the correctness of any
calculation set forth in any Final Resolution or Notice of Claim.

 

(iii) Any disbursement to Buyer in accordance with this Section 3(c) shall be
paid in accordance with Section 3(h) hereto.

 

(d) Determination of the Number of Shares to be Set Aside or Distributed. Only
whole numbers of Buyer Shares will be held for the benefit of any Claim or
distributed to Buyer or the Shareholders’ Representative in accordance with this
Section 3. The number and value of Buyer Shares to be set aside or payable
hereunder (with respect to any Claim or otherwise) shall equal the value of such
amount payable in Buyer Shares from the Stock Escrow divided by the Share Value
as of the date such Buyer Shares are set aside or distributed. In the event that
the Stock Escrow shall include (x) any publicly traded securities other than
Buyer Shares, the value of such securities shall be determined based on the
average of the closing prices for such securities as of each of the ten (10)
consecutive Business Days on which trading generally takes place on the
principal exchange or quotation system on which such securities are traded or
quoted and on which trading in such securities has occurred immediately
preceding the date such securities are set aside or distributed, as quoted in
The Wall Street Journal or other reliable financial newspaper or publication and
(y) any property other than publicly traded securities, Buyer Shares or cash,
the value of such property shall be computed at the fair market value thereof,
as reasonably determined in good faith by Buyer as of the date such property is
set aside or distributed.

 

(e) Delivery of Escrow Distributions. Any distribution of the Escrow Fund, or a
portion thereof, pursuant to this Section 3 shall be delivered as follows:

 

  (i) cash shall be delivered by wire transfer of immediately available funds to
Buyer or the Shareholders’ Representative, as the case may be, in accordance
with the wire instructions set forth for such party in Schedule 1 hereto; and

 

  (ii) property (including securities) held in Stock Escrow shall be delivered
to Buyer or the Shareholders’ Representative, as the case may be, at the address
set forth for such party in Section 10 of this Agreement and together with
appropriate and properly completed instruments of transfer covering such
securities or property, as applicable.

 

(f) Distribution Per Joint Instruction. At any time after the date hereof that
the Escrow Agent is advised by Buyer and the Shareholders’ Representative to pay
all or a portion of the Escrow Fund pursuant to a joint written instruction
executed by both Buyer and the Shareholders’ Representative (the “Joint
Instruction”), the Escrow Agent shall distribute the Escrow Fund, or a portion
thereof, in accordance with the terms and in the manner set forth in such Joint
Instruction.

 

(g) Dividends and Interest. Any actual dividends or distributions and the amount
of interest actually earned, if any, on any cash or securities held in the
Escrow Fund shall accrue to its respective account and be distributed in
proportion to and at the time of distributions of the Escrow Fund under this
Agreement.

 

5



--------------------------------------------------------------------------------

(h) Distributions of Stock Escrow and Cash Escrow. All distributions to Buyer
and the Shareholders’ Representative in accordance with this Section 3 shall be
paid in accordance with Section 11.6(c) of the Merger Agreement. In the event
that a Shareholder is liable for a Claim made by the Buyer pursuant to Section
3(c) above, any distributions to Buyer for such a Claim shall be paid from such
Shareholder’s pro rata interest in the Escrow Fund in accordance with this
Section 3(h). If a Shareholder’s pro rata interest in the Escrow Fund is
insufficient to satisfy a Claim, (1) such Shareholder shall not have the right
to satisfy the Claim from any other Shareholder’s pro rata interest in the
Escrow Fund, and (2) the Buyer, as provided under Section 11.6(c) of the Merger
Agreement, shall proceed directly against such Shareholder to collect such
amounts necessary to satisfy such Claim.

 

4. Escrow Agent.

 

(a) Obligations of the Escrow Agent. The Escrow Agent undertakes to perform only
such duties as are expressly set forth herein and no duties shall be implied.
The Escrow Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Agreement. The Escrow Agent may rely
upon and shall not be liable for acting or refraining from acting upon any
written notice, instruction or request furnished to it hereunder and believed by
it to be genuine and to have been signed or presented by the proper party or
parties. The Escrow Agent shall be under no duty to inquire into or investigate
the validity, accuracy or content of any such document. The Escrow Agent shall
have no duty to solicit any payments that may be due it or the Escrow Fund. The
Escrow Agent shall not be liable for any action taken or omitted by it in good
faith except to the extent that a court of competent jurisdiction determines
that the Escrow Agent’s gross negligence or willful misconduct was a cause of
any loss to Buyer or the Shareholders. The Escrow Agent will not be required to
calculate or compute any amount(s) referenced herein to be released. Any amounts
withdrawn from the Escrow Fund shall be clearly stated in the form of a Joint
Instruction directing the delivery of the Escrow Fund or a Final Resolution as
the Escrow Agent shall not pay out amounts in the absence of a Joint Instruction
or Final Resolution. The parties covenant and agree they shall provide Joint
Instructions in a manner consistent with the terms of the Merger Agreement and
this Agreement in order to give appropriate effect to their terms. The Escrow
Agent may execute any of its powers and perform any of its duties hereunder
directly or through agents or attorneys (and shall be liable only for the
careful selection of any such agent or attorney) and may consult with counsel,
accountants and other skilled persons to be selected and retained by it. The
Escrow Agent shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the advice or opinion of any such counsel,
accountants or other skilled persons. In the event that the Escrow Agent shall
be uncertain as to its duties or rights hereunder or shall receive instructions,
claims or demands from any party hereto which, in its opinion, conflict with any
of the provisions of this Agreement, it shall be entitled to refrain from taking
any action and its sole obligation shall be to keep safely all property held in
escrow until it shall be directed otherwise in writing by all of the other
parties hereto or by a final order or judgment of a court of competent
jurisdiction. Anything in this Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for special, indirect or

 

6



--------------------------------------------------------------------------------

consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

(b) Conflict Resolution. In the event of any disagreement between Buyer and the
Shareholders’ Representative resulting in adverse claims or demands being made
in connection with the Escrow Fund, or in the event that the Escrow Agent in
good faith is in doubt as to what action it should take hereunder, the Escrow
Agent shall be entitled to retain the Escrow Fund until the Escrow Agent shall
have received (i) a Joint Instruction directing delivery of the Escrow Fund or
(ii) a Final Resolution directing the delivery of or otherwise resolving the
matter with respect to the Escrow Fund.

 

5. Succession. The Escrow Agent (and any successor Escrow Agent) may at any time
resign as such by giving written notice to Buyer and the Shareholders’
Representative and delivering the Escrow Fund to any successor Escrow Agent
jointly designated by Buyer and the Shareholders’ Representative in writing, or
to any court of competent jurisdiction, whereupon the Escrow Agent shall be
discharged of and from any and all further obligations arising in connection
with this Agreement. The resignation of the Escrow Agent will take effect on the
earlier of (i) the appointment of a successor (including by a court of competent
jurisdiction) or (ii) the day which is thirty (30) days after the date of
delivery of its written notice of resignation to the other parties hereto. If at
that time the Escrow Agent has not received a designation of a successor Escrow
Agent, the Escrow Agent’s sole responsibility after that time shall be to
safekeep the Escrow Fund until receipt of a designation of successor Escrow
Agent pursuant to a Joint Instruction or Final Resolution. The Escrow Agent
shall have the right to withhold an amount equal to any amount due and owing to
the Escrow Agent, plus any costs and expenses the Escrow Agent shall reasonably
believe may be incurred by the Escrow Agent in connection with the termination
of this Agreement. Any corporation or association into which the Escrow Agent
may be merged or converted or with which it may be consolidated, or any
corporation or association to which all or substantially all the escrow business
of the Escrow Agent’s corporate trust line of business may be transferred, shall
be the Escrow Agent under this Agreement without further act.

 

6. Indemnity. The Buyer and the Shareholders’ Representative shall each be
jointly and severally liable for the amounts required to defend and save
harmless the Escrow Agent and its directors, officers and employees (the
“indemnitees”) from all loss, liability or expense (including the fees and
expenses of outside counsel) arising out of or in connection with (i) the Escrow
Agent’s performance of this Agreement, except in the case of any indemnitee to
the extent that such loss, liability or expense is due to the gross negligence
or willful misconduct of such indemnitee, or (ii) its following any instructions
or other directions from the Buyer or the Shareholders’ Representative, except
to the extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The Escrow Agent shall not be liable for any
amount in excess of the Escrow Fund, valued as of the date of deposit. The
parties hereto acknowledge that the foregoing indemnities shall survive the
resignation or removal of the Escrow Agent or the termination of this Agreement.
The parties hereby grant the Escrow Agent a lien on, right of set-off against
and security interest in the Escrow Fund for the payment of any claim for
indemnification, compensation, expenses and amounts due hereunder.

 

7



--------------------------------------------------------------------------------

7. Escrow Agent Fees. Buyer and the Shareholders’ Representative shall each (i)
pay one-half of the Escrow Agent’s fees for services rendered under this
Agreement as set forth in Schedule 1 hereto and (ii) pay or reimburse the Escrow
Agent upon request for one-half of all expenses, disbursements and advances,
including reasonable attorney’s fees and expenses, incurred or made by it in
connection with the preparation, execution, performance, delivery, modification
and termination of this Agreement.

 

8. Tax Matters. The Buyer and the Shareholders’ Representative each represent
that its correct Taxpayer Identification Number (or Social Security Number)
(“TIN”) assigned by the Internal Revenue Service (“IRS”) is set forth in
Schedule 1 hereto. Upon execution of this Escrow Agreement, the Buyer and the
Shareholders’ Representative shall each provide the Escrow Agent with a fully
executed IRS Form W-9, which shall include the Buyer’s and the Shareholders’
Representative’s TIN, respectively. Any interest or other income earned or
accrued on the Escrow Fund (as contemplated by Section 3(g) above) shall be
included in income by Buyer for federal, state and local income tax purposes.
Escrow Agent shall report to the IRS or any other applicable taxing authority
such earnings or distributions as it determines may be required by any
applicable law or regulation or, to the extent consistent therewith, as directed
in writing by Buyer and the Shareholders’ Representative, and Escrow Agent shall
withhold any taxes as it determines may be required by any applicable law or
regulation from any distributed or retained funds or earnings and shall timely
remit such taxes to the appropriate taxing authorities.

 

9. Assigns. This Agreement shall not be assignable by any party hereto without
the prior written consent of the other parties; provided that Buyer (i) may
grant a security interest in its rights under this Agreement to its lender(s) as
security for Buyer’s obligations to such lender(s) (and such lender(s) may
exercise its rights and remedies with respect to such security interest) and
(ii) may assign its rights, in whole or in part, under this Agreement to any
Affiliate of Buyer.

 

10. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date received if delivered personally, sent by nationally recognized
overnight courier or mailed by registered or certified mail (postage prepaid,
return receipt requested) to the parties at the following addresses (or at such
other address as any party hereto may have furnished to the other parties in
writing by registered mail, return receipt requested, which change of address
shall be effective upon receipt), or sent by electronic transmission, with
confirmation received, to the facsimile numbers specified below:

 

  (a) If to Buyer:

 

QuadraMed Corporation

12110 Sunset Hills Road

Reston, Virginia 20190

Phone No. (703) 709-2300 Facsimile No. (703) 709-2490

Attention: John Wright

 

8



--------------------------------------------------------------------------------

With a copy to:

 

Miles & Stockbridge P.C.

1751 Pinnacle Drive

Suite 500

McLean, Virginia 22102-3833

Phone No. (703) 903-9000 Facsimile No. (703) 610-8686

Attention: Morris F. DeFeo, Jr., Esq.

 

  (b) If to the Shareholders’ Representative:

 

S. Mark Hand

225 Water Street, Suite 1200

Jacksonville, Florida 33202

Phone No. (904) 356-9400 Facsimile No. (904) 358-2287

 

With a copy to:

 

Hill, Ward, and Henderson, P.A.

3700 Bank of America Plaza

101 East Kennedy Boulevard

Tampa, Florida 33602

Phone No. (813) 221-3900 Facsimile No. (813) 221-2900

Attention: David S. Felman, Esq.

 

  (c) If to the Escrow Agent:

 

The Bank of New York

101 Barclay Street, Floor 8W

New York, NY 10286

Phone No.: 212-815-3214 Facsimile No. 212-815-5877

Attention: Annette Kos, Insurance Trust and Escrow Unit

 

11. Security Procedures. In the event funds transfer instructions are given
(other than in writing at the time of execution of this Agreement), whether in
writing, by facsimile or otherwise, the Escrow Agent is authorized to seek
confirmation of such instructions by telephone call-back to the person or
persons designated for each party in Schedule 2 hereto, and the Escrow Agent may
rely upon the confirmation of anyone purporting to be the person or persons so
designated. The persons and telephone numbers for call-backs may be changed only
in a writing actually received and acknowledged by the Escrow Agent. The Escrow
Agent and the beneficiary’s bank in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by the Buyer or the
Shareholders’ Representative to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank. As security for the due and
punctual performance of any and all of Buyer’s and the Shareholders’
Representative’s obligations to the Escrow Agent hereunder, now or hereafter
arising, Buyer and the

 

9



--------------------------------------------------------------------------------

Shareholders’ Representative, individually and collectively, hereby pledge,
assign and grant to the Escrow Agent a continuing security interest in, and a
lien on, the Escrow Fund and all distributions therefrom or additions thereto
(whether such additions are the result of deposits by Buyer, the Shareholders’
Representative or the investment of the Escrow Fund). The security interest of
the Escrow Agent shall at all times be valid, perfected and enforceable by the
Escrow Agent against Buyer or the Shareholders’ Representative and all third
parties in accordance with the terms of this Agreement. Buyer and the
Shareholders’ Representative hereby acknowledge that these security procedures
are commercially reasonable.

 

12. Miscellaneous.

 

(a) Assignment. Neither this Agreement nor any right or interest hereunder may
be assigned in whole or in part by any party, except as provided in Section 9
hereto, without the prior consent of the other parties.

 

(b) Governing Law. This Agreement is to be delivered in and should be construed
in accordance with and governed by the internal substantive laws of the State of
New York without giving effect to conflict of laws principles.

 

(c) Venue; Waiver of Jury Trial. Any judicial proceeding brought with respect to
this Agreement must be brought in any court of competent jurisdiction in the
State of New York and, by execution and delivery of this Agreement, each party
(i) accepts, generally and unconditionally, the exclusive jurisdiction of such
courts and any related appellate court, and irrevocably agrees to be bound by
any judgment rendered thereby in connection with this Agreement and (ii)
irrevocably waives any objection it may now or hereafter have as to the venue of
any such suit, action or proceeding brought in such a court or that such court
is an inconvenient forum. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING TO WHICH THEY ARE BOTH PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT.

 

(d) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(e) Severability. In the event of an ambiguity or question of intent or
interpretation, this Agreement shall be construed as if drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the extent to which any such party or its
counsel participated in the drafting of any provision hereof or by virtue of the
extent to which any such provision is inconsistent with any prior draft hereof.

 

(f) Headings. The section headings contained in this Escrow Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Escrow Agreement.

 

(g) Entire Agreement. This Agreement, including the Exhibits hereto, and the
Merger Agreement embodies the entire agreement and understanding of the parties
hereto in

 

10



--------------------------------------------------------------------------------

respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter herein. The Escrow Agent shall not be subject to any agreement to
which it is not a party, even though reference thereto may be made herein.

 

(h) Amendment. No modification or amendment of this Agreement and no waiver of
any of the terms or conditions hereof shall be valid or binding unless made in
writing and executed by all of the parties hereto.

 

(i) Waiver. No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing and signed
by a duly authorized representative of the party granting such waiver. No waiver
by any party of any such condition or breach in any one instance shall be deemed
to be a further or continuing waiver of such condition or breach or a waiver of
any other condition or breach of any other provision contained herein.

 

13. Termination. Upon disbursement of the entire Escrow Fund by the Escrow Agent
pursuant to Section 3 hereto, this Agreement shall automatically terminate
without further action by the parties. The provisions of Sections 5, 6, and 7
shall survive termination of this Agreement.

 

[signatures to appear on the following page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated above.

 

The Bank of New York as ESCROW AGENT By:  

 

--------------------------------------------------------------------------------

Name:   Annette Kos Title:   Assistant Vice President QUADRAMED CORPORATION By:
 

 

--------------------------------------------------------------------------------

    John C. Wright     Executive Vice President SHAREHOLDERS’ REPRESENTATIVE

 

--------------------------------------------------------------------------------

S. Mark Hand

 

12



--------------------------------------------------------------------------------

EXHIBIT A

(Pro Rata Interests of each Shareholder)

 

Each Shareholder will contribute their Percentage Interest (as defined below) of
the balance of the Buyer Shares and the Cash Consideration that are to be placed
into escrow. The Percentage Interest of each of the Shareholders shall be as
follows:

 

Shareholder

--------------------------------------------------------------------------------

   Stock Pro Rata
Interest


--------------------------------------------------------------------------------

   Escrow
Shares


--------------------------------------------------------------------------------

   Cash Pro Rata
Interest


--------------------------------------------------------------------------------

   Escrow Cash


--------------------------------------------------------------------------------

Jeffrey W. Berry

   0.004001844600    1,024    0.004002500000    $ 2,321.45

Leslie V. Berry

   0.004001844600    1,024    0.004002500000      2,321.45

J. Brooks Brown

   0.145422499433    37,211    0.145424086207      84,345.97

Alan Harris

   0.086719659843    22,190    0.086720775862      50,298.05

David W. Hayes

   0.200127402475    51,209    0.200124879310      116,072.43

Larry Movsovitz

   0.086719659843    22,190    0.086720775862      50,298.05

Kevin E. Saffer

   0.200127402475    51,209    0.200124879310      116,072.43

SpaceLabs Medical, Inc.

   0.073377572475    18,776    0.073379120690      42,559.89

Steven L. Wise

   0.199502114256    51,049    0.199500482759      115,710.28     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Totals:

   1.000000000000    255,882    1.000000000000    $ 580,000.00

 

The Cash Pro Rata Interests and Stock Pro Rata Interests of each Shareholder
shall be determined separately for each of the Cash Escrow and Stock Escrow
portions of the Escrow Fund and shall be reflected on this Exhibit A by
dividing, in each case, the value of the consideration being contributed to the
respective Cash Escrow or Stock Escrow by a Shareholder by the total amount
being contributed to the Cash Escrow or Stock Escrow, respectively.

 

13



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Buyer:   

QuadraMed Corporation

Buyer TIN:   

52-1992861

Wire Instructions:   

[Name of Bank]

    

[Address]

    

[Address]

    

[Attn:                         ]

    

[Phone]

    

[ABA/Routing Number]

    

[Account Number]

    

[Account Name]

 

Name of Shareholders’ Representative:   

S. Mark Hand

Shareholders’ Representative TIN:   

01-055183

Wire Instructions:   

Wachovia Bank, N.A. 225 Water Street

    

Jacksonville, FL 32202

    

ABA/Routing Number: 063000021

    

Account Number: 2000006967996

    

Account Name: S. Mark Hand and Associates, P.A.

 

Investment: [check one]

 

[  ]                          Money Market Account;

 

[  ] A trust account with                                                      ;

 

[  ] A money market fund, including without limitation the
                                     or any other money market fund for which
the Escrow Agent or any affiliate of the Escrow Agent serves as investment
manager, administrator, shareholder servicing agent and/or custodian or
subcustodian, notwithstanding that (i) the Escrow Agent or an affiliate of the
Escrow Agent receives fees from such funds for services rendered, (ii) the
Escrow Agent charges and collects fees for services rendered pursuant to this
Escrow Agreement, which fees are separate from the fees received from such
funds, and (iii) services performed for such funds and pursuant to this Escrow
Agreement may at times duplicate those provided to such funds by the Escrow
Agent or its affiliates.



--------------------------------------------------------------------------------

Fund

 

  [  ] Such other investments as Buyer and the Shareholders’ Representative may
from time to time mutually agree upon in a writing executed and delivered by
Buyer and the Shareholders’ Representative to the Escrow Agent.

 

Escrow Agent’s compensation:   $6,000 per year without pro-ration for partial
years, plus out of pocket expenses



--------------------------------------------------------------------------------

SCHEDULE 2

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

 

If to Buyer:

 

    

Name

--------------------------------------------------------------------------------

  

Telephone Number

--------------------------------------------------------------------------------

1.   

Lawrence P. English

  

703-709-2300

2.   

John C. Wright

  

703-709-2300

3.                                                

                                     

 

If to the Shareholders’ Representative:

 

    

Name

--------------------------------------------------------------------------------

  

Telephone Number

--------------------------------------------------------------------------------

1.   

S. Mark Hand

  

904-356-9400

 

Telephone call-backs shall be made to Buyer and the Shareholders’ Representative
pursuant to this Escrow Agreement.